 Case 2:19-cr-00877-CCC Document 87 Filed 04/24/20 Page 1 of 3 PageID: 1874



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA

               v.                                   Hon. Claire C. Cecchi

MATTHEW BRENT GOETTSCHE,                            CRIMINAL NO.: 19-cr-877-CCC
[DEFENDANT TWO REDACTED],
JOBADIAH SINCLAIR WEEKS,
JOSEPH FRANK ABEL, and
SILVIU CATALIN BALACI



              DEFENDANT JOBADIAH SINCLAIR WEEKS’ UNOPPOSED
                MOTION FOR ENLARGEMENT OF PAGE LIMIT AND
                   INCORPORATED MEMORANDUM OF LAW

       Pursuant to Local Rule 7.2(b), (d), Defendant Jobadiah Sinclair Weeks moves for an

enlargement of page limit for a Motion to review and revoke the pretrial detention order issued by

U.S. Magistrate Judge Michael A. Hammer on February 14, 2020. Mr. Weeks respectfully

requests an enlargement to no more than 40 pages in 12-point proportional font. Such an

enlargement will allow a comprehensive rebuttal of facts presented in the Order and introduce the

myriad circumstances that have since changed. Mr. Weeks has conferred with counsel for the

government and they do not oppose this motion.

       For the foregoing reasons, Mr. Weeks respectfully files this motion for an enlargement of

page limit to no more than 40 pages, 12-point proportional font, for a Motion to review and revoke




121812816.1
 Case 2:19-cr-00877-CCC Document 87 Filed 04/24/20 Page 2 of 3 PageID: 1875



the pretrial detention order, and for such other relief as the Court deems proper. The Motion will

be filed at least 24 days prior to the requested motion day.

Dated: April 24, 2020                              CARLTON FIELDS

                                                   /s/ Michael L. Yaeger
                                                   Michael L. Yaeger
                                                   405 Lexington Avenue
                                                   36th Floor
                                                   New York, NY 10174
                                                   Telephone: 212.785.2577
                                                   Facsimile: 860.392.5058

                                                   Simon Gaugush
                                                   4221 W. Boy Scout Blvd., Ste. 1000
                                                   Tampa, FL 33607

                                                   And

                                                   180 Park Avenue, Ste. 106
                                                   Florham Park, NJ 07932-1054

                                                   Counsel for Jobadiah Sinclair Weeks




121812816.1
 Case 2:19-cr-00877-CCC Document 87 Filed 04/24/20 Page 3 of 3 PageID: 1876



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 24, 2020, I filed the foregoing with the Clerk of Court

using the Court’s CM/ECF system, which will serve an electronic copy to all counsel of record.

                                                   /s/ Michael L. Yaeger
                                                   Michael L. Yaeger, Esq.




121812816.1
